Case 1:19-cr-00647-LAK Document 40 Filed 03/13/21 Page 1 of 2

DAVID MEJIA COLGAN, ESQ.
ATTORNEY AT LAW

910 GRAND CONCOURSE STE IF davidmcolganagmail.com 2500 WESTCHESTER AVENUE, STE. 107
BRONX, NEW YORK 10451 PURCHASE. N.Y. 10577

OrFice: (917) 2826884 Orrice: (914) 448-0000

FAX: (646) 822-1211 FAX: (646) 822-1211

March 13, 2021

Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, N.Y, 10007

Re: United States of America v. Michael McConnell
19 CRIM 647 (LAK)

Dear Judge Kaplan:

Please be reminded that I continue to represent Michael McConnell in connection with
the above referenced matter. The matter is on the Court's calendar for an in-person sentencing
on March 30, 2021 at 10:00 am.

Upon contacting the Court on March 12, 2021 to confirm that sentencing would proceed
as scheduled, Your Honor’s Courtroom Deputy informed me that the Court would be on trial
commencing March 29, 2021 and that, in sum and substance, the in-person sentencing would
have to be rescheduled. 1 was further informed that the Court could proceed with a remote
sentencing on April 6 or April 12. A future date for an in-person sentencing could not be
confirmed, understandably, as of March 12, 2021.

I write to request that the Court reschedule sentencing for a date no early than June 1,
2021 but, if possible, in July, 2021. The basis for my request is that to the extent that my client
has requested an in-person sentencing and to the further extent that the COVID -19 virus vaccine
is now available, | need to be fully vaccinated against the virus before appearing at an in-person
sentencing. My client anticipates having over twenty (20) people appear on his behalf, in
addition to his relatives, at the time of sentencing, all of whom I will be expected to interact with
in the Courthouse corridors. Approximately fifteen (15) people appeared in support of Mr.
McConnell at the time of the change of plea hearing. I must also traverse the interiors of the
Courthouse, including the elevators, on the date of sentencing. I have a family member with an
auto-immune disease with whom | have daily contact, two (2) small children and I provide care
Case 1:19-cr-00647-LAK Document 40 Filed 03/13/21 Page 2 of 2

2

to my elderly mother. As such, I make efforts to avoid scenarios where an increased risk of
transmission is present. I currently have an appointment for the first shot of the vaccine on May
27, 2021 and expect to be fully vaccinated within thirty (30) days thereafter. 1 also hope to
advance the date of my initial shot and be fully vaccinated by June, 2021.

I also make this request to afford my client an opportunity to be fully vaccinated prior to
sentencing. Mr. McConnell, who faces a mandatory minimum sentence of ten (10) years, is a
twenty-five (25) year old male who suffers from asthma and uses an Albuterol inhaler, when
necessary, to manage his lifelong condition. Given his compromised health, and the likelihood
that he will be eligible for the vaccine on or after May 1, 2021, we hope that he can be afforded
an opportunity to become fully vaccinated before his commitment to a federal facility.

Lhave discussed the requests made herein with Alexander Li, the Assistant United States

Attorney handling the case addressed herein on behalf of the Government and Jonathan J.
Bressor, the United States Probation Officer who prepared the Pre-Sentence Investigation
Report, and neither AUSA Li nor Officer Bressor oppose my instant request.

Thank you for your attention and consideration,

 

c: ¥ a xan
Alexander Li, Esq.
Assistant United States Attorney
United States Attomey’s Office
Southern District of New York
One St. Andrews Plaza
New York, N.Y. 10007

Vi and an usco
Officer Jonathan Bressor

United States Probation Officer

United States Probation Office

Southern District of New York

500 Pearl Street

New York, N.Y. 10007
